Citation Nr: 0021212	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  99-06 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for disability of the left 
lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1956 to 
April 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision in 
which the RO denied service connection for a left foot and 
leg disorder.  The veteran appealed and was afforded a 
hearing at the RO in May 1999.  As reflected in a June 1999 
supplemental statement of the case, the hearing officer 
continued the denial of the claim.

Given the veteran's contentions, the nature of his current 
disability, and the issue initially adjudicated by the RO, 
the Board finds that the issue is best characterized as on 
the title page of this decision.


FINDINGS OF FACT

1.  The veteran's current disability of the left lower 
extremity-consisting of club foot deformity with pes cavus-
has been medically characterized as residuals of 
poliomyelitis; this disability is shown to have pre-existed 
service.

2.  There is no competent medical evidence that the veteran's 
pre-existing left lower extremity disability underwent a 
permanent increase in severity during, or as a result of, 
service, nor is there competent medical evidence that the 
veteran incurred an additional left lower extremity 
disability in service.

3.  There is no competent medical evidence of a nexus between 
any current disability affecting the left lower extremity and 
the veteran's active military service.



CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
disability of the left lower extremity is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are unavailable.  In a 
September 1997 response from the National Personnel Records 
Center (NPRC), it was indicated that the veteran's service 
medical records were destroyed by fire at that facility in 
July 1973.  A subsequent attempt to obtain any of the 
veteran's service medical records was equally unsuccessful; 
an April 1998 response from the NPRC indicated that the 
veteran's enlistment and discharge physical examinations 
could not be reconstructed.

A July 1977 statement from Edward Borow, M.D., noted that the 
veteran had polio as a child and had been unable to work 
since September 1974.

On VA examination in September 1997, the veteran reported a 
history of polio at the age of fourteen, from which he had 
residual disability in his left leg.  He was drafter into the 
Army in 1955 and went through regular basic training before 
he was discharged due to his left foot disability.  He 
reported intermittent pain and weakness in the left foot 
since service.  On examination, the veteran walked in without 
any obvious limp and was not wearing any prosthetic devices.  
The muscle mass was decreased in the entire left lower 
extremity when compared with the right side.  The examiner 
noted the veteran's left club foot deformity with pes cavus.  
There was pain on palpation of the ball of the left foot.  
Muscle strength was equal in both lower extremities.  The 
diagnostic impression was residuals of poliomyelitis suffered 
as a fourteen year old.

A May 1998 letter from Norman M. Heyman, M.D., noted that the 
veteran had a mild amount of varus and his left foot was 
smaller than the right.  There was no calf muscle, per se, on 
the left, and the veteran could not walk on his toes; he 
could barely walk on his heels.  The reflex was absent on the 
left but sensation was adequate.  The left leg was 1/2 inch to 
3/4 inch shorter than the right leg.  Dr. Heyman commented that 
the veteran would have been disqualified from military 
service based on his disability in the left foot from 
childhood polio.

In an August 1998 letter, Ronald Francesco, DPM, noted that 
he had treated the veteran for debridement of an ulcer of the 
left foot in January 1998.  He noted the veteran's past 
medical history as including polio of the left lower 
extremity, ulcer on his left foot, left leg length and calf 
discrepancy, and pain in the left foot, all since age 
fourteen.  Dr. Francesco assessed chronic ulcer under the 
left foot, secondary to equinovarus deformity within the 
foot, which he felt is consistent with a history of polio.

The veteran has submitted color Polaroid photographs of his 
feet which illustrate the presence of a deformity of the left 
lower extremity.

The veteran testified at his May 1999 RO hearing that he was 
called for a draft physical (during which time he was wearing 
a special orthopedic shoe) and was told by the examining 
physicians that he had a clubbed left foot.  Despite noting 
this condition, the veteran reported that he was drafted and 
sent to basic training.  The veteran indicated that he had 
difficulty completing many of the marches in basic training 
and was removed from field duty.  He wore boots that had been 
altered to compensate for his left foot.  Following basic 
training, at his first duty station, the veteran was told 
that he could not remain in service.  The veteran asserted 
that he sprained his left ankle during service and that 
residuals of that injury have lasted to the present date.



II.  Analysis

In order to establish service connection for a disability, 
there must be evidence that such disability is due to disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131.

However, the preliminary question in this case is whether the 
veteran has presented a well-grounded claim of service 
connection for disability of the left lower extremity.  A 
well-grounded claim is one that is plausible.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the claimant in developing the facts pertinent 
to the claim, and the claim must fail.  Slater v. Brown, 9 
Vet. App. 240, 243 (1996); Gregory v Brown, 8 Vet. App. 563, 
568 (1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Id.  
A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992). 

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Alternatively, a claim may be well grounded if a chronic 
condition is shown in and post service, or, if not 
established as chronic, (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 489 (1997).  A lay person is competent to testify only 
as to observable symptoms.  See Savage; Falzone v. Brown, 8 
Vet. App. 398, 403 (1995).  A lay person is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability.  Id.

Following a review of the entire claims folder, the Board 
finds that the veteran has not presented a well-grounded 
claim of service connection for disability of the left lower 
extremity.  As noted above, the veteran's service medical 
records are unavailable, having been destroyed by fire at the 
NPRC in July 1973.  However, the veteran acknowledges that he 
had disability of the left lower extremity at the time he 
entered service and this fact is not in dispute.  As such, 
any applicable presumption of soundness at the time of his 
entry into service is rebutted.  Thus, the veteran must show 
that his pre-existing disability underwent a permanent 
increase in severity during service.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to natural progress of the disease. The underlying disorder, 
as opposed to the symptoms, must be shown to have worsened in 
order to find aggravation.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (1999).

The claims folder contains medical evidence that the veteran 
has current disability of the left lower extremity-clubfoot 
deformity and pes cavus-characterized as residuals of 
poliomyelitis since age fourteen.  Hence, a current 
disability for purposes of establishing a well-grounded claim 
is shown.  The question remains, however, as to whether there 
is any medical nexus between the current disability and 
service.

In this case, there is no evidence whatsoever that indicates 
that the veteran's preexisting disability of the left lower 
extremity underwent any increase in severity during, or as a 
result of, service.  None of the post-service medical 
evidence, including the reports prepared by VA and private 
physicians, includes any medical opinion suggesting that the 
disability underwent a permanent increase in severity during 
or as the result of service.  In the only opinion to directly 
comment upon etiology, the VA examiner noted that disability 
affecting the veteran's left lower extremity was the result 
of the veteran having had polio at the age of fourteen.  As 
such, there is no evidence that the veteran's preexisting 
left foot disability underwent a permanent increase in 
severity during, or as a result of, service; hence, the 
presumption of aggravation is not applicable.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The Board notes that in his May 1998 letter, Dr. Heyman 
pointed out that the veteran's childhood polio was a known 
fact, and opined that, given the veteran's deformity 
(primarily, left length discrepancy, and claw, hammertoes, 
and varus of the left foot), and amount of affectation, the 
veteran would have been disqualified for military service.  
However, this medical opinion does not negate that fact that, 
notwithstanding the veteran's pre-existing disability, the 
veteran was, in fact, admitted into service.  Significantly, 
moreover, Dr. Heyman's opinion does not establish a nexus 
between any current disability of the veteran's left lower 
extremity and disease or injury in service; indeed, his 
findings are consistent with those of other examiners which 
have been characterized as residuals of poliomyelitis.  As 
such, Dr. Heyman's opinion does not constitute a medical 
nexus opinion to support the claim. 

Finally, the Board acknowledges the veteran's assertion that 
he sprained his left ankle in service and that he currently 
suffers from the residuals of that injury.  In the absence of 
service medical records, the Board can accept as credible the 
veteran's assertions that he sprained his left ankle in 
service and that he has suffered from continuing symptoms 
since that time.  However, the veteran's assertions, without 
more, cannot establish either that a pre-existing disability 
of the left lower extremity was aggravated in, or as a result 
of, service, or that any disability of the left lower 
extremity was incurred in service.  In this regard, the Board 
notes that only those with specialized medical knowledge, 
training, or experience are competent to render an opinion on 
a medical matter, such as the etiology of a disability.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  Because the 
veteran, as a lay person, does not possess the medical 
training and expertise necessary to render a competent 
opinion as to the relationship between his current disability 
of the left lower extremity and his active military service, 
the claim cannot be established as well grounded on the basis 
of his assertions, alone.  See Heuer v. Brown, 7 Vet. App. 
379, 384 (1995) (citing Grottveit, 5 Vet. App. at 93).  As 
noted above, a well-grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak, 2 Vet. App. at 
611.  

In the absence of competent medical evidence of a nexus 
between current left foot disability and service (either on 
the basis of incurrence or aggravation), the Board can only 
conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is plausible and the appeal is 
denied.  Furthermore, the Board is not aware of the existence 
of any evidence, which, if obtained, would well ground the 
claim of entitlement to service connection for disability of 
the left lower extremity.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that when an RO does not specifically address 
the question of whether a claim is well grounded but rather, 
as here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  The Board also notes that, in connection with 
its adjudication of other claims, the RO in this case has 
provided the veteran with the legal requirement, and three 
elements, of submitting a well-grounded claim.  Hence, any 
duty to inform the veteran of the evidence needed to complete 
his application for service connection has been met.  
38 U.S.C.A. § 5103(a) (West 1991); Franzen v. Brown, 9 Vet. 
App. 235 (1996); Robinette, 8 Vet. App. 69, 77-78 (1995).



ORDER

In the absence of evidence of a well-grounded claim, service 
connection for disability of the left lower extremity is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

